Citation Nr: 0109763	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-00 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for the costs of private medical care 
rendered on May 24, 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
November 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal. 

The issue developed by the VA Medical Center, and certified 
to the Board for appellate review, is as listed on page one 
of this decision, i.e. entitlement to payment or 
reimbursement of unauthorized medical expenses for the costs 
of private medical care rendered on May 24, 1999.  However, 
upon a review of the veteran's statements of record, it 
appears that he is also claiming entitlement to payment or 
reimbursement of unauthorized medical expenses for the costs 
of private medical care rendered on May 13, 1999.  That 
matter is referred back to the VA MEDICAL CENTER for 
appropriate action.  


FINDINGS OF FACT

1.  On May 24, 1999, the veteran was treated at the Cooper 
Clinic, P.A., for follow-up treatment for heart surgery 
rendered earlier that month.

2.  At the time of the May 1999 treatment, service connection 
was in effect for the following disabilities:  post-traumatic 
stress disorder (PTSD), rated as 100 percent disabling; 
duodenal ulcer disease, post operative, rated as 40 percent 
disabling; bilateral hearing loss, rated as 20 percent 
disabling; shrapnel wound, right patella, rated as 10 percent 
disabling; fragment wound, left arm, with retained foreign 
bodies, rated as 10 percent disabling; shell fragment wound 
scars, left thumb, rated as 10 percent disabling; and scars, 
multiple shell fragment wounds, superficial, right upper and 
lower thighs, left thigh and leg, left knee, left ankle, and 
left foot, rated as noncompensable.  

3.  Payment or reimbursement of the May 24, 1999 private 
medical care was not authorized by the VA prior to the 
treatment.

4.  At the time of the May 24, 1999 medical treatment, the 
veteran had a total disability rating for service-connected 
PTSD.

5.  The veteran's May 24, 1999 medical treatment was not a 
medical emergency of such nature that delay would have been 
hazardous to life or health.

6.  The evidence does not reflect that VA or other Federal 
facilities were not feasibly available, and that an attempt 
to use them beforehand would not have been reasonable, sound, 
wise, or practical.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
the costs of unauthorized medical expenses for private 
medical care rendered on May 24, 1999, have not been met.  38 
U.S.C.A. §§ 1703, 1728, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 17.52, 17.54, 17.120 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that the VA 
should pay for the costs of medical care he received at a 
private medical facility on May 24, 1999, for a heart 
disorder.  A review of the evidence of record, and the 
veteran's contentions, reveals that on May 13, 1999, the 
veteran had heart surgery at St. Edwards Hospital.  He 
remained hospitalized until May 17, 1999, at which time he 
was given a follow-up appointment for May 24, 1999.  In a 
statement received at the RO in July 1999, the veteran 
indicated that the follow-up appointment was to consist of a 
visit to the Cooper Clinic for a "blood lab, chest x-ray, 
and an EKG."  The veteran maintains that he called the VA 
hospital on May 18, 1999, and explained that he needed a 
post-surgery follow-up appointment.  He states that he was 
told by the VA employee that they could not do anything about 
it, but that they would call him back.  However, the veteran 
indicates that no one called him back.  The veteran maintains 
that he tried calling the VA again, but to no avail.  On May 
24, 1999, he attended the appointment at the Cooper Clinic, 
P.A.  The veteran claims that the VA should pay the medical 
bills for that treatment. 

As a preliminary matter, the Board notes that during the 
course of the appeal certain legislation has been enacted 
with regard to veterans' benefits.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation provides, among other things, 
for VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  According to VA law, where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.  However, the Board finds that the record as it 
stands allows for equitable review of the issue on appeal, 
and no useful purpose would be served by delaying appellate 
review of the issues for additional development.  The 
pertinent evidence is of record, and the veteran has been put 
on notice of the requirements for his claim.  As such, the 
Board finds that there has been substantial compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
regarding 'duty to assist', and the Board will proceed with 
appellate review. 

The law provides, in pertinent part, that when VA facilities 
are not capable of furnishing the care or services required, 
the Secretary, as authorized under 38 U.S.C.A. § 1710, may 
contract with non-VA facilities in order to furnish hospital 
care for the following:  for a veteran for the treatment of a 
service-connected disability; for a disability for which a 
veteran was discharged or released from the active military, 
naval, or air service; for a disability of a veteran who has 
a total disability permanent in nature from a service-
connected disability; and for medical emergencies that pose a 
threat to the life or health of a veteran who is receiving 
medical services in a VA facility or nursing home care under 
section 1720.  38 U.S.C.A. §§ 1703(a), 1728(a); 38 C.F.R. § 
17.52(a)(1).  The admission of a veteran to a non-VA hospital 
at the expense of VA must be authorized in advance.  
38 C.F.R. § 17.54.   

Moreover, in the case of veterans who are entitled to VA care 
but are forced to obtain treatment at a non-VA facility, the 
Secretary may, under certain circumstances, reimburse 
veterans for the reasonable value of such care or services 
for which such veterans have made payment.  38 U.S.C.A. 
§ 1728(a).  However, such reimbursement is only available 
where:  (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof for an adjudicated service-
connected disability, for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, for any disability of a veteran who has 
a total disability permanent in nature from a service-
connected disability, or for any illness or injury in the 
case of a veteran who is participating in a rehabilitation 
program under Chapter 31 of Title 38, United States Code and 
who meets other criteria; and (3) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ("the Court") has held that all three of the 
foregoing statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 542 
(1997).

Initially, the Board notes that the veteran does not contend, 
nor does the record reflect otherwise, that prior to the 
treatment at issue in this appeal the VA contracted with the 
Cooper Clinic, P.A. and authorized them to provide care for 
the veteran at the VA's expense.  Thus, the provisions of 
38 U.S.C.A. § 1703 are not applicable in this appeal, and the 
Board will examine whether the veteran satisfied the criteria 
under 38 U.S.C.A. § 1728. 

A review of the record reveals that at the time of the May 
1999 treatment, service connection was in effect for the 
following disabilities:  post-traumatic stress disorder 
(PTSD), rated as 100 percent disabling; duodenal ulcer 
disease, post operative, rated as 40 percent disabling; 
bilateral hearing loss, rated as 20 percent disabling; 
shrapnel wound, right patella, rated as 10 percent disabling; 
fragment wound, left arm, with retained foreign bodies, rated 
as 10 percent disabling; shell fragment wound scars, left 
thumb, rated as 10 percent disabling; and scars, multiple 
shell fragment wounds, superficial, right upper and lower 
thighs, left thigh and leg, left knee, left ankle, and left 
foot, rated as noncompensable.

The first element to examine in claims for payment or 
reimbursement of private medical expenses, pertains to 
whether the treatment was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.  In the present case, the veteran indicates that the 
May 24, 1999 treatment at the Cooper Clinic, P.A., was a 
follow-up appointment to the heart surgery he underwent 
earlier that month.  The Board has reviewed the medical 
records from that appointment.  A statement from Dr. McCoy 
indicates that the veteran was "seen today following 
coronary bypass surgery."  There was some lab work done, an 
electrocardiogram, and a chest x-ray.  The veteran was 
reportedly doing well at home.  There is no indication in the 
record that the May 24, 1999 appointment was for a medical 
emergency, or that a delay in that appointment would have 
been hazardous to the veteran's life or health.  38 U.S.C.A. 
§ 1728(a)(1); 38 C.F.R. § 17.120(b).  Rather, the evidence 
indicates that the appointment was pre-scheduled as follow-up 
to earlier surgery.  Moreover, the veteran's heart rate was 
described as having a regular rate and rhythm.  In short, the 
May 24, 1999, medical treatment does not appear to have been 
rendered in a medical emergency.

The second element to examine in claims for payment or 
reimbursement of private medical expenses pertains to whether 
the treatment was for a service-connected disability, or for 
any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability.  In 
the present case, service connection was not in effect for a 
heart disorder at the time of the May 1999 treatment, but the 
veteran was rated as 100 percent disabling for PTSD.  
Therefore, the veteran appears to have satisfied that 
element.  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 17.120(a).

Finally, in reviewing whether VA or other Federal facilities 
were feasibly available at the time of the May 24, 1999 
treatment, the Board acknowledges the veteran's contentions 
that the closest VA facility was over three hours away.  Non-
VA treatment may be authorized only if a VA medical center or 
other federal facility is not "feasibly available."  
Factors to be considered are the urgency of the veteran's 
medical condition, the relative distance of travel, and the 
nature of treatment required.  38 C.F.R. § 17.53.  In the 
present case, the Board finds that the veteran's May 24, 1999 
treatment does not appear to have been rendered in a medical 
emergency, and as such, it is not unreasonable that the 
veteran could have sought treatment at a VA facility.  The 
Board recognizes that that veteran tried calling the VA on 
several occasions, and did not make any progress.  
Nevertheless, in the absence of evidence of a medical 
emergency that was hazardous to life or health, the Board 
finds that a VA facility was feasibly available to the 
veteran for treatment, and that an attempt to use such 
facilities beforehand would not have been reasonable, sound, 
wise, or practical.  38 U.S.C. § 1728(a)(3); 38 C.F.R. 
§ 17.120(c).  Moreover, there is no indication in the record 
that treatment would have been denied at the VA medical 
center, had he sought it there.

In short, the Board finds that because the veteran underwent 
private medical treatment on May 24, 1999, prior to receiving 
VA authorization for payment, and because the evidence does 
not indicate that such treatment was for a medical emergency, 
or that VA facilities were unavailable, the criteria for 
entitlement to reimbursement for the cost of unauthorized 
private medical services furnished to the veteran on May 24, 
1999, have not been met.  38 U.S.C.A. §§ 1703, 1728; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 17.120; Zimick, supra.  The 
benefit sought is not available under the circumstances of 
the veteran's claim, and the claim must be denied.


ORDER

The criteria for entitlement to payment or reimbursement for 
the costs of unauthorized medical expenses for private 
medical care rendered on May 24, 1999, have not been met, and 
the claim is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

